Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

There are a few unintended errors were made by the Examiner in the previous Office Action such as the Office Action dated 09/09/2021 should be a Requirement for Unity of Invention as indicated by the Applicant instead of the National Election/Restriction Requirement and others (see attached).

 				Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Part 1 of the Requirement:
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, 4-8, 10-14, and 16-21, drawn to a packaging construction as claimed.
II, claim(s) 22 and 24, drawn to a method of using a packaging material as claimed.
The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the special technical features of Group I is a packaging construction including an outer layer portion, a cohesive portion, and a cushioning portion between the outer layer portion and the cohesive portion; while the special technical features of Group II is a method of packaging including obtaining a piece of packaging material of a shape and size sufficient to cover an item to be shipped, placing the piece of packaging material such that the cohesive layer or material faces the user and/or is exposed to the user, placing the item to be shipped on the cohesive portion of the packaging material, covering the item to be shipped with the packaging material, and pressing the packaging material around the item to be shipped.

In the event that the applicant elects the Group I, an additional lack unity of invention is required as set forth below:
Part 2 of the Requirement:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A – Claims 1-2, 4-8, 10-14, and 16-21 (Fig.s 2A & 2B).
Species B – Claims 1-2, 4-8, 10-14, and 16-21 (Fig. 3). 

Applicant is required under 35 U.S.C. § 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, the independent claim 1 is generic.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the technical relationship that is common among species for example a packaging construction including an outer layer portion, a cohesive portion, and a cushioning portion between the outer layer portion and the cohesive portion as claimed are not the special technical features since these features do not avoid the prior art, such as the U.S. Patent No. 5,860,524 to Weder or the U.S. Publication No. 2006/0231446 to Venis.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the different disclosed species require searches that diverges from each other. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant's election with traverse of Group I and Group A in the reply filed on 10/28/2021 is acknowledged. The traversal is on the ground(s) of the errors made by the Examiner as indicated above.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5, 8, 10-14, and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, 11, 13, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weder (5,860,524).  
As to claim 1, Weder discloses a packaging construction (10) comprising an outer layer portion (12), a cohesive portion (22), and a cushioning portion (18) between the outer layer portion and the cohesive portion.
As to claim 2, Weder further discloses the cushioning portion comprises bubble wrap or bubble film (column 1, lines 44-48) includes a film portion and a bubble portion (which is old and conventional in the bubble wrap), the film portion or the bubble portion of the bubble wrap or 
As to claim 4, Weder further discloses the cushioning portion comprises spaced air or gas-filled bubbles (column 1, lines 44-48), and one of the cohesive portion and/or the outer layer portion act as a film layer adjacent to the air or gas-filled bubbles.
As to claim 5, Weder discloses at least one of the outer layer portion, the cushioning portion, and the cohesive portion is single layer.
As to claim 6, Weder discloses the cushioning portion comprises at least one of bubble wrap (column 1, lines 44-48), and foam (18).
As to claim 7, Weder discloses the cushioning portion comprises a thickness of between about 1/8 and ¼ inches (column 2, lines 46-47) which is considered equivalent to about 1/32 inch and about 4 inches as claimed.
As to claim 8, Weder discloses the outer portion (12) may be formed from cardboard, wood, metal, plastic, resin or others (column 2, lines 8-10).
As to claim 11, Weder discloses the outer portion (12) may be formed from plastic, resin or others (column 2, lines 8-10) which is considered equivalent to at least one of polypropylene, polyethylene, polyurethane, and/or a copolymer of any of these as claimed.
As to claim 13, Weder discloses the outer portion (12) may be formed from cardboard, wood, metal, plastic, resin or others (column 2, lines 8-10) which is considered equivalent to at least one of a water-resistant and/or writable layer or material as claimed.
As to claim 20, the packaging construction of Weder is inherently capable to form as a roll good.

Claim(s) 1-2, 4-6, 8, 11, 13, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Romling et al. (2006/0024495; hereinafter Romling).  
As to claim 1, Romling discloses a self-adhesive air cushion film/packaging construction (5) comprising an outer layer portion (1), a self-adhesive coating/cohesive portion (3c), and a cushioning portion (2, 2a) between the outer layer portion and the cohesive portion.
As to claim 2, Romling further discloses the cushioning portion comprises air bubbles/bubble wrap or bubble film (2a; [0045]) includes a film portion (3a) and a bubble portion (2, 2a), the film portion or the bubble portion of the bubble wrap or bubble film is adjacent to the outer layer portion, and the bubble portion of the bubble wrap or bubble film is adjacent to the cohesive portion.
As to claim 4, Romling further discloses the cushioning portion comprises air bubbles/spaced air or gas-filled bubbles [0045], and one of the cohesive portion and/or the outer layer portion act as a film layer adjacent to the air or gas-filled bubbles.
As to claim 5, Romling discloses at least one of the outer layer portion, the cushioning portion, and the cohesive portion is single layer (Fig. 1).
As to claim 6, Romling discloses the cushioning portion comprises air bubbles/bubble wrap [0045].
As to claim 8, Romling further discloses the outer portion comprises polyethylene, polypropylene, their blends or copolymers [0014] which is considered equivalent to plastic as claimed.
As to claim 11, Romling discloses the outer portion comprises polyethylene, polypropylene, their blends or copolymers [0014].

As to claims 17-19, Romling further discloses an adhesive portion (3b), and the adhesive portion is disposed between the cohesive portion and the cushioning portion, and the adhesive portion is a layer in the cushioning portion or cohesive portion.
As to claim 20, the packaging construction of Romling is a roll good (Fig. 2).

Claim(s) 1, 5, 8, 13, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Venis (2006/0231446).  
As to claim 1, Venis discloses a packaging construction (50; Fig. 1 or 3) comprising an outer layer portion (58), a cohesive portion (54), and a cushioning portion (52, 58, 60) between the outer layer portion and the cohesive portion.
As to claim 5, see Fig. 1 or 3.
As to claim 8, Venis further discloses the outer portion comprises a corrugated paper/paper [0022].
As to claim 13, Venis discloses the outer portion comprises a corrugated paper/writable layer.
As to claim 17 Venis further discloses a cohesive coating/adhesive portion (64).
As to claim 20, the packaging construction of Venis is inherently capable to form as a roll good.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10-12, 14, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weder or Romling or Venis.
As to claims 7 and 10, to the extent that each of Weder or Romling or Venis fails to disclose the cushioning portion has a thickness of between about 1/32 inch and about 4 inches or the outer portion has a thickness of greater than 2 mil as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging construction of Weder or Romling or Venis so the packaging construction is constructed with the cushioning portion comprises a thickness of between about 1/32 inch and about 4 inches or the outer portion has a thickness of greater than 2 mil because the selection of the specific thickness for the cushioning portion or the outer portion would appear to have been an obvious matter of design choice based upon conventional design considerations, such as to increase absorbent for better protecting an item to be protected.
As to claims 11, and 12, to the extent that each of Weder or Romling or Venis fails to disclose the outer portion includes at least one of polypropylene, polyethylene, polyurethane, polyester, and/or a copolymer of any of these or the outer portion includes an oriented or biaxially oriented plastic as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging construction of Weder or 
As to claims 14, and 16, to the extent that each of Weder or Romling or Venis fails to disclose the cohesive portion includes at least one of natural rubber, synthetic polyisoprene, block copolymer, amorphous poly alpha-olefin, polyurethane, and blends or combinations of the foregoing or the cohesive portion comprises less than about 20 wt% tackifier, plasticizer, and/or mixtures thereof based on the total weight of the cohesive composition as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging construction of Weder or Romling or Venis so the packaging construction is constructed with the cohesive portion comprises at least one of natural rubber, synthetic polyisoprene, block copolymer, amorphous poly alpha-olefin, polyurethane, and blends or combinations of the foregoing or the cohesive portion comprises less than about 20 wt% tackifier, plasticizer, and/or mixtures thereof based on the total weight of the cohesive composition since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
As to claim 21, it appears that the packaging material of Weder or Romling could pass both the Water Resistance Test, the Water Presence Test, and the Package-Drop Test, all tests as described herein since the packaging material is constructed from plastic materials.  To the extent that each of Weder or Romling or Venis fails to disclose the packaging material pass both 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LUAN K BUI/
Primary Examiner, Art Unit 3736